                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DMSION
                                 No. S:19-CV-513-D


CEM EXPLORATIONS, LLC,                       )
                                             )
                              Plaintiff:,    )
                                             )
                   v.                        )                        ORDER
                                             )
JOHNDOE,                                     )
                                             )
                              Defendants.    )



       On November 13, 2019, plaintiff filed a complaint in this court [D.E. 1]. On Janwuy 14,

2020, plaintiff moved for discovery [D.E. 4] and for an extension of time to serve process [D.E. S].

On Janwuy 23, 2020, the court granted plaintiff's motion for early discovery [D.E. 7]. On Janwuy

25, 2019, the court granted the motion and extended the time to effect service ofprocess to Jun� 10,

2020 [D.E. 8]. On November 19, 2020, the court ordered plaintiffto notify the court ofthe status of

service of process by December 11, 2020. See Fed. R. Crim. P. 4. To date, plaintiff has not

responded to this court's order.

       Plaintiff has failed to serve the summons and complaint within 120 days of the filing of the

complaint and has failed to effect service ofprocess by June 10, 2020. Pursuant to Rule 4(m) ofthe

Federal Rules ofCivil Procedure, p]aintiff's case is dismissed without prejudice. See Fed. R. Civ.

P. 4(m).

       SO ORDERED. This J.1_ day of December 2020.



                                                        �C.DEVERID
                                                        United States District Judge


            Case 5:19-cv-00513-D Document 10 Filed 12/17/20 Page 1 of 1
